Case 1:15-cv-20098-RNS Document 407 Entered on FLSD Docket 03/31/2021 Page 1 of 7




                                United States District Court
                                          for the
                                Southern District of Florida

      EGI-VSR, LLC, Petitioner,                )
                                               )
      v.                                       )
                                                 Civil Action No. 15-20098-Civ-Scola
                                               )
      Juan Carlos Celestino Coderch            )
      Mitjans, Respondent.                     )
                   Order On Objections to Magistrate Judge Order
         On August 7, 2020, the Eleventh Circuit issued its mandate, remanding
  this matter to the Court “with the following instructions: (1) to recalculate the
  purchase price of the shares using the January 13, 2012, conversion date; and
  (2) to enter an order requiring both Mr. Coderch and EGI to perform their
  obligations under Section 10 of the Shareholders’ Agreement by paying the
  purchase price for the relevant shares, after proper calculation and
  conversation, and tendering those shares, respectively.” (ECF No. 340.) The
  Court’s May 31, 2018 order (ECF No. 41), however, was affirmed in all other
  respects. Indeed, in its order, the Eleventh Circuit stated, “while the District
  Court properly found that the Arbitration Award should be confirmed . . . the
  Court committed two errors in enforcing that award.” (ECF No. 340, at 26.)
  First, the Circuit found that the Court used the wrong conversion date and
  second that the Court failed to require EGI to tender its shares upon payment,
  as was required under Section 10 of the Shareholders’ Agreement. (ECF No.
  340, at 26-27.) The Circuit’s mandate was aimed at curing these two
  deficiencies only as the Circuit found no error in the Court’s determination that
  the arbitration award should be enforced in EGI’s favor.
         The day the Eleventh Circuit issued its mandate, the Plaintiff moved the
  Court to amend its judgment in light of the Eleventh Circuit’s decision. (ECF
  No. 341.) The Court referred that motion, together with a variety of discovery
  motions, for adjudication by United States Magistrate Judge Alicia M. Otazo-
  Reyes. (ECF No. 355.) Judge Otazo-Reyes issued her report and
  recommendation on the Plaintiffs’ motion for amended judgment on March 1,
  2021. (ECF No. 401.) On March 15, 2021, both parties filed objections (ECF
  Nos. 402, 403 1, 404), which the Court will now address in turn.



  1Respondent Juan Coderch filed his objections on March 15, 2021 with limited redactions. On
  March 18, 2021, upon agreement of the parties, Mr. Coderch filed an unredacted version of his
  objections. The Court will refer only to the unredacted version of the filing, ECF No. 404.
Case 1:15-cv-20098-RNS Document 407 Entered on FLSD Docket 03/31/2021 Page 2 of 7




     1. Legal Standard
         In order to challenge the findings and recommendations of a magistrate
  judge, “a party must file written objections which shall specifically identify the
  portions of the proposed findings and recommendation to which objection is
  made and the specific basis for objection.” Macort v. Prem, Inc., 208 F. App’x
  781, 783 (11th Cir. 2006) (quoting Heath v. Jones, 863 F.2d 815, 822 (11th
  Cir.1989)) (alterations omitted). The objections must also present supporting
  legal authority. Once a district court receives “objections meeting the specificity
  requirement set out above,” it must “make a de novo determination of those
  portions of the report to which objection is made and may accept, reject, or
  modify in whole or in part, the findings or recommendations made by the
  magistrate judge.” Macort, 208 F. App’x at 783-84 (quoting Heath, 863 F.2d at
  822) (alterations omitted). To the extent a party fails to object to parts of the
  magistrate judge’s report, those portions are reviewed for clear error. Id. at 784
  (quoting Johnson v. Zema Sys. Corp., 170 F.3d 734, 739 (7th Cir.1999)). A
  court, in its discretion, need not consider arguments that were not, in the first
  instance, presented to the magistrate judge. Williams v. McNeil, 557 F.3d 1287,
  1291 (11th Cir. 2009).

     2. Analysis
           A. Mandate Rule
         As the Court detailed in its prior order affirming certain of Magistrate
  Judge Otazo-Reyes’s discovery orders, under the mandate rule, the Court’s role
  is circumscribed. (ECF No. 391, at 2.) “The mandate rule requires a district
  court to strictly comply with the terms of a circuit court’s opinion when a case
  is remanded” and “may not alter, amend, or examine the mandate, or give any
  further relief, but must enter an order in strict compliance with the mandate.”
  Rhiner v. Wexford Health Sources, Inc., No. 15-cv-14332, 2018 WL 10076759,
  at *2 (S.D. Fla. April 23, 2018) (White, Mag. J.), report and recommendation
  adopted, 2018 WL 10076760 (May 31, 2018) (Rosenberg, J.). When the circuit
  court issues a limited mandate, the “trial court is restricted in the range of
  issues it may consider . . . [r]uling on matters outside the scope of a limited
  mandate constitutes an abuse of discretion.” United States v. Irey, 458 F. App’x
  854, 855-56 (11th Cir. 2012). Application of the mandate rule serves the
  important purpose of creating “efficiency, finality and obedience within the
  judicial system.” United States v. Stein, 964 F.3d 1313, 1324 (11th Cir. 2020).
         As stated above, the Eleventh Circuit remanded this matter to the Court
  with specific instructions. Courts are permitted to deviate from a circuit court’s
  limited mandate under specific enumerated circumstances. These include,
Case 1:15-cv-20098-RNS Document 407 Entered on FLSD Docket 03/31/2021 Page 3 of 7




  “where: (1) a subsequent trial produces substantially different evidence, (2)
  controlling authority has since made a contrary decision of law applicable to
  that issue, or (3) the prior decision was clearly erroneous and would work
  manifest injustice.” Moulds v. Bullard, 452 F. App’x 851, 853 (11th Cir. 2011)
  (internal quotations omitted). The clearly erroneous standard is met when the
  “legal error is beyond the scope of reasonable debate.” Id. (internal quotations
  omitted). With this backdrop in mind, the Court now turns to the parties’
  objections.

           B. Petitioner’s Objections
          The Petitioner raises three objections to the Magistrate Judge’s Report.
  First, EGI states that the Report fails to clarify it is entitled to post-judgment
  interest; second EGI states the Report should have found EGI is entitled to
  post-award, prejudgment interest; and finally, EGI states the Report should
  have set forth sanctions for the Respondent’s potential non-compliance with
  the Court’s forthcoming amended final judgment.
          Turning to the first argument raised by EGI, which is less of an objection
  and more of a request for clarification, the Court agrees with EGI that to the
  extent Magistrate Judge Otazo-Reyes’s Report fails to clearly state that EGI is
  entitled to post-judgment interest, the Court agrees that EGI is entitled to such
  relief. At a hearing on EGI’s motion, Magistrate Judge Otazo-Reyes confirmed
  as much, stating “post-judgment interest . . . [t]hat is clear and basically
  required.” (ECF No. 400, at 45:20-22.) The Court ordered post-judgment
  interest be granted to EGI in its June 4, 2018 order entering final judgment in
  favor of EGI. In that order, the Court stated “EGI-VSR shall be entitled to post-
  judgment interest to be calculated in accordance with 28 U.S.C. § 1961.” (ECF
  No. 43.) As this aspect of the Court’s earlier order was left unaffected by the
  Circuit’s mandate, the Court grants EGI’s request to clarify the Report to make
  clear that EGI is entitled to collect post-judgment interest.
          Second, the Court agrees with the Report that EGI’s request for post-
  award, prejudgment interest falls outside the Eleventh Circuit’s mandate to the
  Court. While EGI states in its briefing that post-award, prejudgment interest is
  justified because of the delay EGI has experienced in recovering its award, the
  Court notes that EGI was aware of Mr. Coderch’s ability to appeal the Court’s
  order confirming the award, but failed to previously request post-award,
  prejudgment interest when the Court issued its final judgment initially in this
  matter. Indeed, a review of EGI’s initial motion to confirm award merely sought
  “post-award interest,” failing to make any request for post-award, prejudgment
  interest. (ECF No. 1, at 10.)
Case 1:15-cv-20098-RNS Document 407 Entered on FLSD Docket 03/31/2021 Page 4 of 7




        To the extent EGI asks the Court to exercise its equitable powers to grant
  post-award, prejudgment interest as one of the “tools in its chest to deal with a
  party’s failure to comply with the Court’s own orders” (ECF No. 340, at 26) the
  Court finds it is improper for the Court to entertain such a request at this
  juncture. Indeed, as contemplated by the Eleventh Circuit, if either party fails
  to comply with the Court’s order, consideration of pre-judgment interest or
  other sanctions may be appropriate, provided either party moves for such relief
  from the Court outside the scope of EGI’s motion to enter an amended final
  judgment in a manner consistent with the Eleventh Circuit’s mandate. Should
  Mr. Codrech fail to comply with the Court’s order, the Court will certainly
  entertain a request for prejudgment interest or other sanctions, as appropriate.
        For similar reasons, the Court also declines EGI’s request to include
  sanctions in the amended judgment. The Court agrees with Magistrate Judge
  Otazo-Reyes’s Report, which found it is premature for the Court to enter
  sanctions, which may be considered if and when either party fails to comply
  with the terms of the Court’s amended judgment. The Court therefore finds
  unconvincing EGI’s second and third objections to the Report.

           C. Respondent’s Objections
         The Court next turns to the Respondent’s objections to the Magistrate
  Judge’s Report. First, the Respondent states the Report fails to account for the
  shares the Hubers and EGI agreed to release from the put right obligation,
  giving a windfall to EGI; second, the Report denied Mr. Coderch the ability to
  raise his public policy defense in violation of the law of the case doctrine and
  mandate rule; and third, Mr. Coderch disagrees with the manner in which the
  purchase price was calculated. Mr. Coderch also disagrees with the proposed
  final judgment, attached as an exhibit to the Report. He argues the provision
  allowing EGI to maintain all shareholder rights and powers while the VSR
  shares are held in the Court’s registry is beyond the Eleventh Circuit’s
  mandate, and second, takes issue with the judgment being titled an amended
  final judgment.
         Turning first to the Respondent’s third objection the Court finds the
  Magistrate Judge’s report cogent and compelling on this issue, and affirms and
  adopts it in all respects. Mr. Coderch challenged the manner in which the
  purchase price was calculated before the Eleventh Circuit, and the Eleventh
  Circuit noted in its opinion that the formula utilized “track[ed] precisely the
  language of Section 10 of the Shareholders’ Agreement.” (ECF No. 340, at 19.)
  The Eleventh Circuit also noted that EGI “performed the calculations laid out
  in the Arbitration Award” and filed a “detailed calculation and a proposed
  judgment that listed the final purchase price” for the District Court to consider
Case 1:15-cv-20098-RNS Document 407 Entered on FLSD Docket 03/31/2021 Page 5 of 7




  when entering its order on EGI’s motion to confirm. While the purchase price
  formula relied upon by the Court tracked the parties’ agreement “precisely,” it
  failed to utilize the correct conversion date and therefore, per the Circuit’s
  mandate, must be corrected in this respect only. Consistent with the Circuit’s
  decision, the Court will perform the purchase price calculations using the same
  formula as was initially used by the Court and reviewed by the Circuit, but will
  use January 13, 2012, rather than January 23, 2012 as the conversion date.
          Mr. Coderch’s first and second objections center around a deal that was
  entered into between EGI and Richard Leslie Huber and Alexander Leslie
  Huber, non-parties that the arbitration award had found breached the
  shareholders’ agreement with EGI, together with Mr. Coderch. As the Report
  summarized, EGI attempted to enforce the award against the Hubers in the
  Southern District of New York, but the petition was dismissed as time-barred.
  Thereafter, while Mr. Coderch’s appeal on the Court’s final judgment was
  pending, the Hubers and EGI entered into a confidential settlement agreement,
  pursuant to which the Hubers agreed to pay EGI $750,000.00 in exchange for
  the resolution of EGI’s claims against them. The agreement also stated that
  none of EGI’s shares would be transferred back to the Hubers.
          With respect to the Huber settlement, Mr. Coderch argues that the
  Report gives EGI a windfall by forcing the Respondent to purchase the shares
  that were released by way of EGI’s settlement with the Hubers. The Court again
  finds Judge Otazo-Reyes’s report cogent and compelling. As Judge Otazo-Reyes
  noted, and as was pointed out by the Eleventh Circuit, “the obligations and
  liabilities of the controlling shareholders under the Shareholders’ Agreement
  are joint and several.” (See ECF No. 340, at 7; ECF No. 401, at 6.) The award
  also states, Mr. Coderch is “jointly and severally liable for the obligations
  arising” from the parties’ agreement. (ECF No. 1-5, at 55.) Accordingly,
  Magistrate Judge Reyes found, and the Court agrees, that Mr. Coderch’s
  argument “is nothing more than a misguided attempt to confuse the issues
  before the Court.” (ECF NO. 401, at 6.) The settlement between EGI and the
  Hubers resulted in Magistrate Judge Otazo-Reyes recommending a
  $750,000.00 credit be applied to the purchase price due from Mr. Coderch to
  EGI, for shares he has always been jointly and severally obligated to purchase.
  As a result, Mr. Coderch will end up better off, because he will receive all the of
  the shares that he was obligated to purchase under the parties’ agreement, for
  which he was always jointly and severally liable, albeit at a $750,000.00
  discount. While EGI states it was not required to offer this credit and did so
  only in an attempt to “avoid further dispute” and finally settle this almost
  “decade-long” disagreement, (ECF No. 406, at 5), the Court agrees with the
Case 1:15-cv-20098-RNS Document 407 Entered on FLSD Docket 03/31/2021 Page 6 of 7




  Report’s recommendation that the Court offset any payment due to EGI by Mr.
  Coderch by the amount of the Huber settlement.
         Finally, the Court turns to Mr. Coderch’s second objection to the Report,
  that the Court denied the Respondent the ability to raise his public policy
  defense. The Eleventh Circuit previously agreed with the Court’s decision that
  the arbitration award at issue should be confirmed, albeit with the two
  corrections noted above. It is anathema to the idea of finality and the mandate
  rule that a litigant can seek to collaterally attack a Court’s prior decision where
  that decision is on limited remand and an exception to the mandate rule does
  not apply. Indeed, the Court previously determined that the Respondent’s
  attempts to twist the mandate rule in order to attack the arbitration award
  anew is without basis. (See ECF No. 391, at 2 (“While the Defendant argues
  that ‘new evidence’ provides an exception to the mandate rule, the Defendant
  misconstrues that exception . . . there has been no subsequent trial that
  produced substantially different evidence sufficient for the Court to deviate
  from the Eleventh Circuit’s mandate.”).) Even so, as EGI points out, Mr.
  Coderch’s arguments as to collusion between EGI and the Hubers is not new.
  In the arbitration award, for instance, the panel wrote “EGI is not an ally of the
  Hubers; there is no joint action agreement or any other type of alliance with
  Messrs. Huber.” (ECF No. 1-5, at 55.) While Mr. Coderch stated “everything
  indicates that that is not the case, and that due to mutual interest they have
  agreed to act together against the interests of . . . Mr. Coderch” the award
  rejects that claim. (ECF No. 1-5, at 69.) Mr. Coderch appears to simply try a
  new angle on the same argument he raised before, an argument that was
  rejected.
         With respect to Mr. Coderch’s objections to the proposed final judgment,
  the Court also finds these objections unavailing. The Eleventh Circuit required
  the Court to amend its judgment so EGI would be required to tender its shares
  to Mr. Coderch upon his payment to EGI. The Eleventh Circuit suggested that
  one way to facilitate the transfer would be for both parties to tender their
  performance to the Clerk of the Court, rather than directly to each other. (ECF
  No. 340, at 26 n. 14.) It is not inconsistent with the Eleventh Circuit’s mandate
  to clarify that EGI will retain its shareholder rights and powers over its shares
  while they are held by the Court. For instance, if the Court declined the
  Eleventh Circuit’s suggestion, and simply provided a date certain for the
  parties to exchange the shares for payment, EGI would retain the same rights
  over its shares up through the date of performance. What the Eleventh
  Circuit’s suggestion does is alleviate concerns that one party ends up with a
  windfall if the other reneges on its obligations to perform under the Court’s
  order. The Court agrees that the approach suggested by the Eleventh Circuit is
Case 1:15-cv-20098-RNS Document 407 Entered on FLSD Docket 03/31/2021 Page 7 of 7




  best suited to putting to rest “this never-ending game of chicken concerning
  who will perform first and risk ending up with nothing at all.” (ECF No. 340, at
  26 n. 14.)
         Finally, the Court also disagrees with Mr. Coderch’s objection to the
  Court’s forthcoming judgment being titled “Amended Final Judgment.” (ECF
  No. 401, at 12.) As stated above, and irrespective of how many times Mr.
  Coderch says otherwise, the Eleventh Circuit stated the District Court
  “properly found the Arbitration Award should be confirmed” albeit with two
  corrections, one requiring a different conversion date to be used to calculate
  the purchase price, and the second requiring EGI to tender its shares to Mr.
  Coderch upon his payment to EGI. As the Eleventh Circuit’s mandate limited
  the Court to completing these two tasks, the Court finds it entirely proper to
  call the judgment an “Amended Final Judgment.”

     3. Conclusion
         For the reasons set forth above, Magistrate Judge Otazo-Reyes’s ruling is
  affirmed and adopted in its entirety. (ECF No. 401.) The Court clarifies,
  however, that EGI is entitled to post-judgment interest, consistent with its
  earlier final judgment in this matter.
         The Court grants EGI’s motion for entry of amended final judgment upon
  issuance of the Eleventh Circuit’s mandate (ECF No. 341) and will enter its
  amended final judgment by separate order.
        Done and ordered at Miami, Florida, on March 30, 2021.

                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
